DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 and 26-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Oct, 2021.
Applicant's election with traverse of claims 1-10 and 21-25 in the reply filed on Oct. 11, 2021 is acknowledged.  The traversal is on the ground(s) that “a single search could be performed with respect to claim 1 and that the search would also apply to at least claim 11”.  This is not found persuasive because claims 11-20 and 26-30 drawn to Network Device/base station are identified in fig.17.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-3, 10, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faerber et al. (2015/0071248).
Regarding claim 1, Faerber discloses a method for wireless communication at a user equipment (UE) (see abstract, fig.2, element EU 222/224, paragraphs [0040-0042] and its description), comprising: establishing a connection with a base station according to a first UE capability, wherein the first UE capability indicates a first set of connection parameters (see fig.2, elements BS 211/231, link 227/229, fig.4, element 400, paragraphs [0040-0042], [0055-0056] and its description); determining a second set of connection parameters for communications with the base station via a first relay (see fig.2, elements link 223/225, BS 221, paragraphs [0040-0042] and its description); transmitting a UE capability message to the base station, wherein the UE capability message indicates a second UE capability for communications with the second set of connection parameters (see fig.2, elements BS 211/231, link 223/225, paragraphs [0040-0042] and its description); and communicating with the base station via the first relay according to the second UE capability (see fig.2, elements BS 211/231, 221, link 223/225, paragraphs [0040-0042] and its description).
Regarding claim 2, Faerber further discloses the connection with the base station according to the first UE capability uses a first frequency band (see elements  BS 211/231, link 227/229, paragraphs [0040-0042] and its description), and wherein transmissions between the UE and the first relay are on a second frequency band (see elements  EU 222/224, BS 221, link 223/225, paragraphs [0040-0042]  and its description) and transmissions between the base station and the first relay are on the first frequency band (see elements  BS 211/231, BS 221, 227/229, paragraphs [0040-0042] and its description).
Regarding claim 3, Faerber further discloses receiving, responsive to the transmitting the UE capability message, a transmission from the base station to enable the second UE capability, and wherein the communicating with the base station via the first relay is performed responsive to the transmission from the base station to enable the second UE capability (see fig.2, element BS 211/231, link 227/229, BS 221, link 223/225, UE 222/224, paragraphs [0039-0042], [0056] and its description).
Regarding claim 10, Faerber further discloses 10. (Original) The method of claim 1, wherein the first relay comprises a layer 1 relay between the base station and the UE, and wherein the first relay performs at least a portion of physical layer processing of traffic that is transmitted between the UE and the base station (see fig.2, BS 221, BS 211, UE 223, paragraphs [0030], [0040-0042] and its description).
Regarding claims 21-23 recite limitations substantially similar to the claims 1-3. Therefore, these claims were rejected for similar reasons as stated above. 

Claims 1-10 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi (20180123683).
Regarding claim 1, Wakabayashi discloses a method for wireless communication at a user equipment (UE) (see fig.6, element 611, paragraph [0021] and its description), comprising: establishing a connection with a base station, according to a first UE capability, wherein the first UE capability indicates a first set of connection parameters (see fig.6, elements 612, signal 617, paragraphs [0021-0023], [0043-0045], [0049], figs.7-8 and its description); determining a second set of connection parameters for communications with the base station via a first relay (see fig.6, elements signal 616, 612, 613, paragraphs [0021-0023], [0043-0045], [0049], figs.7-8 and description); transmitting a UE capability message to the base station, wherein the UE capability message indicates a second UE capability for communications with the second set of connection parameters (see abstract, fig.6, elements 612, signal 616, paragraphs [0021-0023], [0043-0045], [0049], figs.7-8 and its description); and communicating with the base station via the first relay according to the second UE capability (see fig.6, elements 612, signal 617, 613, signal 616, 611, paragraphs [0021-0023], [0043-0045], [0049], figs.7-8 and its description).
Regarding claim 2, Wakabayashi further discloses the connection with the base station according to the first UE capability uses a first frequency band, and wherein transmissions between the UE and the first relay are on a second frequency band and transmissions between the base station and the first relay are on the first frequency band (see fig.6, elements 612, signal 617, 613, signal 616, 611, paragraphs [0043-0045], [0049], figs.7-8 and its description).
Regarding claim 3, Wakabayashi further discloses receiving, responsive to the transmitting the UE capability message, a transmission from the base station to enable the second UE capability, and wherein the communicating with the base station via the first relay is performed responsive to the transmission from the base station to enable the second UE capability (see fig.6, elements 612, signal 617, 613, signal 616, 611, paragraphs [0043-0045], [0049], figs.7-8 and its description).
Regarding claim 4, Wakabayashi further discloses the second set of connection parameters include one or more of a number of antennas available for communications, a maximum supportable data rate associated with communications via the first relay, an acknowledgment timeline for communicating acknowledgment feedback between the UE and the base station, a downlink-to-uplink grant timeline between the UE receiving a grant and transmitting a responsive uplink transmission, a feedback processing timeline, one or more quality of service parameters, or any combinations thereof (see fig.5. elements 501, 502/503, 506, paragraph [0040-0041] and its description).
Regarding claim 5, Wakabayashi further discloses the number of antennas available for communications correspond to the number of antennas at the first relay available for communications with the base station, and wherein the number of antennas at the first relay is greater than a number of antennas at the UE that are available for communications with the base station (see fig.5. elements 501, 502/503, 506, paragraphs [0040-0041] and its description).
Regarding claim 6, Wakabayashi further discloses the one or more quality of service parameters include one or more of a latency parameter, an error rate 
Regarding claim 7, Wakabayashi further discloses the UE capability message is a first UE capability message (see fig.6, elements 612, signal 617, paragraphs [0021-0023], [0044], figs.7-8 and its description), and wherein the method further comprises: determining a third set of connection parameters for communications with the base station via a second relay (see fig.6, elements 612, signal 618, 615, paragraphs [0021-0023], [0043-0045], [0049], figs.7-8 and description); transmitting a second UE capability message to the base station, wherein the second UE capability message indicates the third set of connection parameters (see abstract, fig.6, elements 612, signal 616, paragraphs [0021-0023], [0043-0045], [0049], figs.7-8 and its description); and receiving, responsive to the transmitting the first UE capability message and the second UE capability message, a transmission from the base station to enable the second UE capability, and wherein the communicating with the base station via the first relay is performed responsive to the transmission from the base station to enable the second UE capability (see fig.6, elements 612, signal 618, 615, signal 616, 611, paragraphs [0021-0023], [0043-0045], [0049], figs.7-8 and its description).
Regarding claim 8, Wakabayashi further discloses determining a third set of connection parameters for communications with the base station via a second relay (see fig.6, elements signal 618, 612, 615, paragraphs [0021-0023], [0043-0045], [0049], figs.7-8 and description); and wherein the UE capability message indicates the second set of connection parameters that are associated with the first relay and indicates the third set of connection parameters that are associated with the second relay (see fig.6, 
Regarding claim 9, Wakabayashi further discloses the communicating with the base station is via both the first relay and the second relay according to the second UE capability (see fig.6, elements 612, signal 617, 618, 615, signal 616, paragraphs [0021-0023], [0043-0045], [0049], figs.7-8 and its description).
Regarding claim 10, Wakabayashi further discloses the first relay comprises a layer 1 relay between the base station and the UE, and wherein the first relay performs at least a portion of physical layer processing of traffic that is transmitted between the UE and the base station (see fig.6, elements 612, signal 617, 611, paragraphs [0021-0023], [0043-0046], [0048-0049], figs.7-8 and its description).
Regarding claims 21-25 recite limitations substantially similar to the claims 1-5. Therefore, these claims were rejected for similar reasons as stated above. 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647